Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 7, 11, 13-15 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by CN 104095291.
Regarding claim 1, CN discloses an induction heating assembly for a vapour generating device, the heating assembly comprising: an outer body 2; an induction coil  31 arranged inward of the outer body 2; a heating compartment defined inward of the induction coil 31 and arranged to receive, in use, a body comprising a vaporisable substance 36 and an induction heatable susceptor 23, 25 ; wherein a separation between the outer body 2 and the induction coil 23, 25 defines an air vent 12 arranged to allow air flow around the induction coil 31 and to the heating compartment 26 . 
Regarding claim 2, CN discloses the air vent 12 is shaped to direct air flow around the induction coil 31 before directing air flow to the heating compartment 26. 
Regarding claim 7, CN discloses further comprising structures in the air vent 12 arranged to define one or more air flow paths.
Regarding claim 11, CN discloses the induction coil 31 is arranged within a wall housing the heating compartment 26.
Regarding claim 13, CN discloses further comprising an induction heatable susceptor 23 having a tubular shape forming at least part of the air vent.
Regarding claim 14, CN discloses a vapour generating system comprising: the induction heating assembly; a body comprising a vaporisable substance 36 and an induction heatable susceptor 23; wherein the body is, in use, arranged within the heating compartment 26 of the assembly. 
Regarding claim 15, CN discloses the vaporisable substance 36 is a solid or semi-solid tobacco substance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN
Regarding claim 9, CN discloses the claimed invention except for the one or more air flow paths cover more than 50% of an outer surface of the induction coil. It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify CN to provide such feature so as to provide for adequate heating.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN in view of Minonov (U. S. 2016/0295921).
Regarding claim 16, CN discloses the claimed invention except for the susceptors is held within and surrounded by the vaporisable substance such that the vaporisable substance forms, in use, a heat absorbing layer between the susceptors and the-an outer surface of the assembly.  Mironov discloses at 12.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify CN to provide such feature as taught by Mironov so as to provide for better heating.

Claims 3-6, 10, 12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
None of the references in the record discloses one or more separators arranged between the outer body and induction coil to define divide the air vent into two or more layers of air vents, further comprising ribs supporting the outer body; and the induction coil; optionally and separators in mechanical connection, and dividing the air vents into segments,  the one or more air flow paths are arranged to be one or more of: a spiral around the induction coil; a zig-zag in a longitudinal direction of the induction coil; and a zig-zag in a transverse direction of the induction coil, the vaporisable substance and the induction heatable susceptor are contained by the body an air permeable layer or an air permeable membrane. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831